Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Newly submitted claims 20-22 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:  
The newly claimed invention requires a different field of search and where it is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention(s) (e.g., searching different classes/subclasses or electronic resources, or employing different search queries, a different field of search is shown, even though the two are classified together. The indicated different field of search is in fact pertinent to the type of subject matter covered by the claims, including identifying, in response to an operation to start the settlement process to the first customer, a next customer who performs the settlement process after the first customer; and

Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 20-22 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

 
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out
and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AlA), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly
claiming the subject matter which the applicant regards as his invention.

Claims 1,3-7 and 12-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AlA 35 U.S.C. 112, the applicant), regards as the invention.

The claims are indefinite in scope as they are directed to an apparatus and it is not clear how “ identify a start” limits this apparatus. This is so for at least two reasons. First, the metes and bound of identify a start are vague and indefinite. Second, it is unclear what the “start” refers to. Given one reading the start is that of the registration , given another it could be settlement. Clarification is requested. 
Moreover, is unclear what a  “first customer registering an initial product among a plurality of products” means in context of the apparatus.  In addition, the order of the operation – based on the claimed limitations – take on at least two mutually exclusive constructions as the demarcation of the start of the settlement process is vague and indefinite and the indefiniteness is further compounded by the fact that registered product is not limited to the product within the time frame of a retail checkout.  For the purposes of the examination, the captured data is used to approve the transaction against stored biometric data in the issuer server/cloud server. And the system will initiate the transaction upon receiving the image file. 
 
35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of
matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the
conditions and requirements of this title.

Claims 1,3-7 and 12-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea of identifying a shopper prior to checkout without significantly more. This judicial exception is not integrated into a practical and the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons that follow.

The abstract idea of representative claim 1 includes the following steps
 
  acquire an image generated by a first camera;

 identify a start, in response to a first customer registering an initial product among a plurality of products, identifying the first customer who pays, based on the acquired image and database information in which a feature value of a face is registered, before an operation of starting a settlement process, of the first customer settling a purchase of the plurality of products, is perform; 

perform the settlement process with respect to the identified first customer.

When considered collectively and under the broadest reasonable interpretation, the sequence of steps of amount to organizing human activity as the USPTO’s 101 guidance includes commercial or legal interactions as examples of organizing human activity. Guidance, 84 Fed. Reg. at 52; MPEP § 2106.04(a)(2)(II).

Practical Application

The additional elements in addition to the abstract idea comprise of the following:

A processor / memory / one or more cameras

 
Under the guidelines 2A analysis, as improvements to the processor is merely used to carry out the instruction of the abstract idea, the claim fails to amount to a practical application on the abstract idea. (See MPEP § 2106.05)

Significantly More / Inventive Step

Under the guideline’s 2B analysis, the additional elements along with the abstract idea so that the claim does not result in the claim amounting to significantly more than the exception.

The claimed abstract idea’s operational steps performed by the computer are well understood, routine, and conventional. The guidelines state that the determination of whether a claim element is well- understood, routine, or conventional is the same as the analysis under Section 112(a) as to whether an element is so well-known that it need not be described in detail in the patent specification. Moreover the references cited by the examiner show the conventional use cameras for customer identification within a retail checkout environment.

The dependent claims further limit the abstract idea and alone or in combination. Thus, the combination of steps represent mere instructions to apply the exception on a generic computer using well- understood, routine, conventional activities in the industry.

Accordingly, the claims lack patentable subject matter.

Dependent Claims

 
As to dependent claims 3, the limitations are additional steps of capturing camera data to the abstract idea, without additional elements beyond the abstract idea and are rejected for the reasons above

As to claim 4, displaying a screen is a conventional use of a processor, without additional elements beyond the abstract idea and are rejected for the reasons above.

As to dependent claims 5-6, the limitations are additional steps of settlement to the abstract idea without elements beyond the abstract idea and are rejected for the reasons above, as the references show the conventionality of processors for this purpose.

As to dependent claims 7, the limitations are additional camera capturing steps to the abstract without adding elements beyond the abstract idea and are rejected for the reasons above.

As to dependent claims 12-19, the limitations are additional camera capturing steps to the abstract idea and settlement steps to the abstract idea without additional elements and are rejected for the reasons above. Moreover the order of steps is shown to be conventional use of a processor as discussed in FRANIS [28] and elsewhere, “In general, tracking engine 230 analyzes images 106 collected by tracking cameras (e.g., tracking cameras 102.sub.1-M of FIG. 1) and images 108 collected by shelf cameras (e.g., shelf cameras 104.sub.1-N of FIG. 1) in the autonomous store to track each user and the user's actions in an autonomous store. Within tracking engine 230, user tracking component 232 analyzes images 106 and/or depth data from the tracking cameras to determine the number of unique users, as well as the locations of the users, within the autonomous store. In addition, see [0016] Consequently, system 100 may support real-time tracking of customers and the customers’ shelf interactions via analysis of images 106.sub.1-M and 108.sub.1-N, updating of the customers’ virtual shopping carts based on the tracked locations and interactions, and execution of checkout processes for the customers before the customers leave the autonomous store.”

  Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless —

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale,
or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application
for patent published or deemed published under section 122(b), in which the patent or application, as
the case may be, names another inventor and was effectively filed before the effective filing date of
the claimed invention.

 An information processing system comprising: at least one memory configured to store instructions; and at least one processor configured to execute the instructions to: acquire an image generated by a first camera; is performed; and perform the settlement process with respect to the identified first customer.



Claim(s) 1 and 4 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by LAD et al US Patent Pub. # 20200058032 Claim 1; at least one memory configured to store instructions; and at least one processor configured to execute the instructions to: acquire an image generated by a first camera, identify a first customer who pays, based on the acquired image and database information in which a feature value of a face is registered, before an operation of starting a settlement process is performed; and perform the settlement process with respect to the identified first customer, see LAD teaches at [0065] (The systems may also approve and/or decline transactions based in part on biometric data inherent to the account holder such as palm scan, facial recognition, fingerprints, voice recognition and/or retinal scans. As such, customer holding account may transact without needing credit card, debit card, or mobile device, digital wallet or wallet containing an account number) and [0064] that identifies a first customer who pays, based on the acquired image and database information in which a feature value of a face is registered [0066][0084]( For example, a first stored information may match a second stored in response to the captured information being sufficiently similar to imply the biometric data of each registered is likely from the same customer or person, even though the source from which the stored registered information are generated may not be exactly identical). As to the newly added limitation,  identify a start, in response to a first customer registering an initial product among a plurality of products, identifying the first customer who pays, based on the acquired image and database information in which a feature value of a face is registered, before an operation of starting a settlement process, of the first customer settling a purchase of the plurality of products, see paragraph [0045] and [0078], where the captured biometric data is captured before the settlement process (where the settlement is interpreted as the payment approval). 

Claim 4; wherein the processor is further configured to execute the instructions to display a screen used to select a settlement method in a case where it is not possible unit to identify the first customer. See LAD [Figure 4.E] 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is
not identically disclosed as set forth in section 102, if the differences between the claimed invention
and the prior art are such that the claimed invention as a whole would have been obvious before the
effective filing date of the claimed invention to a person having ordinary skill in the art to which the
claimed invention pertains. Patentability shall not be negated by the manner in which the invention
was made.

 
Claims 3, 5-7,12-19  are rejected under 35 U.S.C. 103 as being unpatentable over LAD as applied to claims 1, 4  above, and further in view of US Patent 11049170 to FRANCIS et al.

The differences between the LAD and the claims at issue are set forth below. These limitations are not taught by LAD. It be shown that FRANCIS teaches each deficiency. Moreover, it will be established that there is support my combining the LAD and FRANCIS to reject the claims.

LAD fail to teach claim 3, the information processing system according to claim 1 wherein the processor is further configured to execute the instructions to start to identify the first customer in a case where the operation of starting settlement process is performed with respect to a second customer on which the settlement process is performed previous to the first customer. First, conditional limitations that are not recited as structure that is capable of or configured to perform the conditional function may render the conditional limitation as “optional” and not truly “conditional.” The M.P.E.P. provides, “Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure.” See M.P.E.P § 2111.04; see also M.P.E.P §§ 2103(C) and 2173.05(h). Thus, given one interpretation the examiner finds the limitation conditional. Alternatively, Francis, teaches a technique for detecting a first user in the autonomous store based on analysis of a first set of images collected by a set of tracking cameras in the autonomous store, creating a first virtual shopping cart for the first user without requiring the first user to establish an identity with the autonomous store (Abstract). At [0028] it teaches ‘in general, tracking engine 230 analyzes images 106 collected by tracking cameras (e.g., tracking cameras 102.sub.1-M of FIG. 1) and images 108 collected by shelf cameras (e.g., shelf cameras 104.sub.1-N of FIG. 1) in the autonomous store to track each user and the user's actions in an autonomous store. Within tracking engine 230, user tracking component 232 analyzes images 106 and/or depth data from the tracking cameras to determine the number of unique users, as well as the locations of the users, within the autonomous store.” Thus with N shoppers walking into and when the shoppers do not check out First In First Out, this limitation is met. As for the motivation to combine, as to the level of ordinary skill in the pertinent art and motivations for combining the LAD and FRANCIS, it would have been obvious for one skilled in the art at the time to have combined  the references as analogous art as each is directed to autonomous store technology allows customers to select and purchase items from stores, restaurants, supermarkets, and/or other retail establishments without requiring the customers to interact with human cashiers or staff. The combination is merely the use of known technique to improve similar devices (methods, or products) in the same way and/or applying a known technique to a known device (method, or product) ready for improvement to yield predictable results either is accepted as a motivation to combine analogous art.

As to claim 5; LAD fail to teach but FRANCIS teaches the processor programmed to acquire a plurality of the images, which are imaged at different timings, from the first camera, and perform the settlement process with respect to the first customer who is identified at a newest image at a point of time in which the operation of starting the settlement process with respect to the first customer is performed. See FRANCIS (39) Checkout engine 240 additionally includes functionality to adapt the checkout process to multiple users in the same group. For example, checkout engine 240 may determine that two or more users belong to a group that is checking out together when the users approach a checkout terminal together, which can be detected as the users maintaining a similar trajectory and/or threshold proximity to one another for a pre-specified period immediately before reaching the checkout terminal. When such a group of users is detected, checkout engine 240 may merge individual virtual shopping carts of the users into a single virtual shopping cart 312 and conduct the checkout process using the single
virtual shopping cart 312. [0028] In general, tracking engine 230 analyzes images 106 collected by tracking cameras (e.g., tracking cameras 102.sub.1-M of FIG. 1) and images 108 collected by shelf cameras (e.g., shelf cameras 104.sub.1-N of FIG. 1) in the autonomous store to track each user and the user's actions in an autonomous store. Within tracking engine 230, user tracking component 232 analyzes images 106 and/or depth data from the tracking cameras to determine the number of unique users, as well as the locations of the users, within the autonomous store. It would have been obvious for one skilled in the art at the time to have comibined the references as analogous art as each is directed to autonomous store technology allows customers to select and purchase items from stores, restaurants, supermarkets, and/or other retail establishments without requiring the customers to interact with human cashiers or staff. The combination is merely the use of known technique to improve similar devices (methods, or products) in the same way and/or applying a known technique to a known device (method, or product) ready for improvement to yield predictable results either is accepted as a motivation to combine analogous art.

As to claim 6; LAD fail to teach but FRANCIS teaches wherein the processor is further configured to execute the instructions to perform the settlement process with respect to the first customer who is identified in an image which is acquired before the newest image in a case where it is not possible for the identification unit to identify the first customer in the newest image. First, conditional limitations that are not recited as structure that is capable of or configured to perform the conditional function may render the conditional limitation as “optional” and not truly “conditional.” The M.P.E.P. provides, “Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure.” See M.P.E.P § 2111.04; see also M.P.E.P §§ 2103(C) and 2173.05(h). See Francis [0028] In general, tracking engine 230 analyzes images 106 collected by tracking cameras (e.g., tracking cameras 102.sub.1-M of FIG. 1) and
 images 108 collected by shelf cameras (e.g., shelf cameras 104.sub.1-N of FIG. 1) in the autonomous store to track each user and the user's actions in an autonomous store. Within tracking engine 230, user tracking component 232 analyzes images 106 and/or depth data from the tracking cameras to determine the number of unique users, as well as the locations of the users, within the autonomous store. It would have been obvious for one skilled in the art at the time to have combined the references as analogous art as each is directed to autonomous store technology allows customers to select and purchase items from stores, restaurants, supermarkets, and/or other retail establishments without requiring the customers to interact with human cashiers or staff. The combination is merely the use of known technique to improve similar devices (methods, or products) in the same way and/or applying a known technique to a known device (method, or product) ready for improvement to yield predictable results either is accepted as a motivation to combine analogous art.

Claim 7, LAD fail to teach but FRANCIS   wherein the processor is further configured to execute the instructions to: acquire an image of a face from a second camera which is installed in a different location from the first camera  Appln. No.: 16/468,152 store, in a customer database for identifying a customer who is visiting a store information based on the image which is acquired from the second camera, and the database information; and identify the first customer based on information of the generated customer database. generated by the generation unit. See Francis (28) In general, tracking engine 230 analyzes images 106
collected by tracking cameras (e.g., tracking cameras 102.sub.1-M of FIG. 1) and images 108 collected by
shelf cameras (e.g., shelf cameras 104.sub.1-N of FIG. 1) in the autonomous store to track each user and
the user's actions in an autonomous store. Within tracking engine 230, user tracking component 232
analyzes images 106 and/or depth data from the tracking cameras to determine the number of unique
users, as well as the locations of the users, within the autonomous store. In addition, see [0016]. It would have been obvious for one skilled in the art at the time to have combined the references as analogous art as each is directed to autonomous store technology allows customers to select and purchase items from stores, restaurants, supermarkets, and/or other retail establishments without requiring the customers to interact with human cashiers or staff. The combination is merely the use of known technique to improve similar devices (methods, or products) in the same way and/or applying a known technique to a known device (method, or product) ready for improvement to yield predictable results either is accepted as a motivation to combine analogous art.
 

 See Francis (28) In general, tracking engine 230 analyzes images 106 collected by tracking cameras (e.g., tracking cameras 102.sub.1-M of FIG. 1) and images 108 collected by shelf cameras (e.g., shelf cameras 104.sub.1-N of FIG. 1) in the autonomous store to track each user and the user's actions in an autonomous store. Within tracking engine 230, user tracking component 232 analyzes images 106 and/or depth data from the tracking cameras to determine the number of unique users, as well as the locations of the users, within the autonomous store. In addition, see [0016] Consequently, system 100 may support real-time tracking of customers and the customers’ shelf interactions via analysis of images 106.sub.1-M and 108.sub.1-N, updating of the customers’ virtual shopping carts based on the tracked locations and interactions, and execution of checkout processes for the customers before the customers leave the autonomous store.

Claim 12, LAD fail to teach but FRANCIS teaches wherein the processor is further configured to execute the instructions to: acquire a plurality of the images, which are imaged at different timings, from the first camera, and perform the settlement process with respect to the first customer who is identified at a newest image at a point of time in which the operation of starting the settlement process with respect to the first customer is performed. See FRANCIS (28) In general, tracking engine 230 analyzes images 106 collected by tracking cameras (e.g., tracking cameras 102.sub.1-M of FIG. 1) and images 108 collected by shelf cameras (e.g., shelf cameras 104.sub.1-N of FIG. 1) in the autonomous store to track each user and the user's actions in an autonomous store. Within tracking engine 230, user tracking component 232 analyzes images 106 and/or depth data from the tracking cameras to determine the number of unique users, as well as the locations of the users, within the autonomous store. In addition, see [0016] Consequently, system 100 may support real-time tracking of customers and the customers’ shelf interactions via analysis of images 106.sub.1-M and 108.sub.1-N, updating of the customers’ virtual shopping carts based on the tracked locations and interactions, and execution of checkout processes for the customers before the customers leave the autonomous store.

Claim 13, LAD fail to teach but FRANCIS teaches wherein the processor is further configured to execute the instructions to: acquire a plurality of the images, which are imaged at different timings, from the first camera, and perform the settlement process with respect to the first customer who is identified at a newest image at a point of time in which the operation of starting the settlement process with respect to the first customer is performed. The examiner interprets settlement process to that of process payment of FRANCIS (13) During the checkout process, the checkout terminal and/or a mobile application on the customer's device display the customer's virtual shopping cart and process payment for the items in the virtual shopping cart See FRANCIS. And See (39) Checkout engine 240 additionally includes functionality to adapt the checkout process to multiple users in the same group. For example, checkout engine 240 may determine that two or more users belong to a group that is checking out together when the users approach a checkout terminal together, which can be detected as the users maintaining a similar trajectory and/or threshold proximity to one another for a pre-specified period immediately before reaching the checkout terminal. When such a group of users is detected, checkout engine 240 may merge individual virtual shopping carts of the users into a single virtual shopping cart 312 and conduct the checkout process using the single virtual shopping cart 312. (28) In general, tracking engine 230 analyzes images 106 collected by tracking cameras (e.g., tracking cameras 102.sub.1-M of FIG. 1) and images 108 collected by shelf cameras (e.g., shelf cameras 104.sub.1-N of FIG. 1) in the autonomous store to track each user and the user's actions in an autonomous store. Within tracking engine 230, user tracking component 232 analyzes images 106 and/or depth data from the tracking cameras to determine the number of unique users, as well as the locations of the users, within the autonomous store. In addition, see [0016] Consequently, system 100 may support real-time tracking of customers and the customers’ shelf interactions via analysis of images 106.sub.1-M and 108.sub.1-N, updating of the customers’ virtual shopping carts based on the tracked locations and interactions, and execution of checkout processes for the customers before the customers leave the autonomous store

Claim 14, LAD fail to teach but FRANCIS teaches wherein the processor is further configured to execute the instructions to: acquire a plurality of the images, which are imaged at different timings, from the first camera, and perform the settlement process with respect to the first customer who is identified at
a newest image at a point of time in which the operation of starting the settlement process with respect to the first customer is performed. See FRANCIS (39) Checkout engine 240 additionally includes functionality to adapt the checkout process to multiple users in the same group. For example, checkout engine 240 may determine that two or more users belong to a group that is checking out together when the users approach a checkout terminal together, which can be detected as the users maintaining a similar trajectory and/or threshold proximity to one another for a pre-specified period immediately before reaching the checkout terminal. When such a group of users is detected, checkout engine 240 may merge individual virtual shopping carts of the users into a single virtual shopping cart 312 and conduct the checkout process using the single virtual shopping cart 312.See FRANCIS (28) In general, tracking engine 230 analyzes images 106 collected by tracking cameras (e.g., tracking cameras 102.sub.1-M of FIG. 1) and images 108 collected by shelf cameras (e.g., shelf cameras 104.sub.1-N of FIG. 1) in the autonomous store to track each user and the user's actions in an autonomous store. Within tracking engine 230, user tracking component 232 analyzes images 106 and/or depth data from the tracking cameras to determine the number of unique users, as well as the locations of the users, within the autonomous store. In addition, see [0016] Consequently, system 100 may support real-time tracking of customers and the customers’ shelf interactions via analysis of images 106.sub.1-M and 108.sub.1-N, updating of the customers’ virtual shopping carts based on the tracked locations and interactions, and execution of checkout processes for the customers before the customers leave the autonomous store.

Claim 15, LAD fail to teach but FRANCIS teaches wherein the processor is further configured to execute the instructions to: acquire an image of a face from a second camera which is installed in a different location from the first camera; generate a customer database for identifying a customer who is visiting a store based on the image which is acquired from the second camera, and the database information,;,
and identify the first customer based on information of the generated customer database. SEE (30) When a new user is detected, user tracking component 232 assigns a unique identifier 306 to the user's descriptor 302 and creates a virtual shopping cart 312 that is mapped to identifier 306 and/or descriptor
302. For example, user tracking component 232 instantiates one or more data structures or objects representing virtual shopping cart 312 and stores identifier 306 and/or descriptor 302 in fields within the data structure(s) and/or object(s). FRANCIS (28) In general, tracking engine 230 analyzes images 106 collected by tracking cameras (e.g., tracking cameras 102.sub.1-M of FIG. 1) and images 108 collected by shelf cameras (e.g., shelf cameras 104.sub.1-N of FIG. 1) in the autonomous store to track each user and the user's actions in an autonomous store. Within tracking engine 230, user tracking component 232 analyzes images 106 and/or depth data from the tracking cameras to determine the number of unique users, as well as the locations of the users, within the autonomous store. In addition, see [0016] Consequently, system 100 may support real-time tracking of customers and the customers’ shelf interactions via analysis of images 106.sub.1-M and 108.sub.1-N, updating of the customers’ virtual shopping carts based on the tracked locations and interactions, and execution of checkout processes for the customers before the customers leave the autonomous store.

Claim 16, LAD fail to teach but FRANCIS teaches wherein the processor is further configured to execute the instructions to: acquire an image of a face from a second camera which is installed in a different location from the first camera; generate a customer database for identifying a customer who is visiting a store based on the image which is acquired from the second camera, and the database information;, and identify the first customer based on information of the generated customer database. See FRANCIS (30) When a new user is detected, user tracking component 232 assigns a unique identifier 306 to the user's descriptor 302 and creates a virtual shopping cart 312 that is mapped to identifier 306 and/or descriptor 302. For example, user tracking component 232 instantiates one or more data structures or
 objects representing virtual shopping cart 312 and stores identifier 306 and/or descriptor 302 in fields within the data structure(s) and/or object(s).See FRANSIS (28) In general, tracking engine 230 analyzes images 106 collected by tracking cameras (e.g., tracking cameras 102.sub.1-M of FIG. 1) and images 108 collected by shelf cameras (e.g., shelf cameras 104.sub.1-N of FIG. 1) in the autonomous store to track each user and the user's actions in an autonomous store. Within tracking engine 230, user tracking component 232 analyzes images 106 and/or depth data from the tracking cameras to determine the number of unique users, as well as the locations of the users, within the autonomous store. In addition, see [0016] Consequently, system 100 may support real-time tracking of customers and the customers’ shelf interactions via analysis of images 106.sub.1-M and 108.sub.1-N, updating of the customers’ virtual shopping carts based on the tracked locations and interactions, and execution of checkout processes for the customers before the customers leave the autonomous store.

Clair 17, LAD fail to teach but FRANCIS teaches wherein the processor is further configured to execute the instructions to: acquire an image of a face from a second camera which is installed in a different location from the first camera; generate a customer database for identifying a customer who is visiting a store based on the image which is acquired from the second camera, and the database information,;, and identify the first customer based on information of the generated customer database. See FRANCIS (28) In general, tracking engine 230 analyzes images 106 collected by tracking cameras (e.g., tracking cameras 102.sub.1-M of FIG. 1) and images 108 collected by shelf cameras (e.g., shelf cameras 104.sub.1-N of FIG. 1) in the autonomous store to track each user and the user's actions in an autonomous store. Within tracking engine 230, user tracking component 232 analyzes images 106 and/or depth data from the tracking cameras to determine the number of unique users, as well as the locations of the users, within the autonomous store. In addition, see [0016] Consequently, system 100 may support real-time tracking of customers and the customers’ shelf interactions via analysis of images
 106.sub.1-M and 108.sub.1-N, updating of the customers’ virtual shopping carts based on the tracked locations and interactions, and execution of checkout processes for the customers before the customers leave the autonomous store.

Claim 18, ; LAD fail to teach but FRANCIS teaches wherein the processor is further configured to execute the instructions to: acquire an image of a face from a second camera which is installed in a different location from the first camera; generate a customer database for identifying a customer who is visiting a store based on the image which is acquired from the second camera, and the database information;, and identify the first customer based on information of the generated customer database. (28) In general, tracking engine 230 analyzes images 106 collected by tracking cameras (e.g., tracking cameras 102.sub.1-M of FIG. 1) and images 108 collected by shelf cameras (e.g., shelf cameras 104.sub.1-N of FIG. 1) in the autonomous store to track each user and the user's actions in an autonomous store. Within tracking engine 230, user tracking component 232 analyzes images 106 and/or depth data from the tracking cameras to determine the number of unique users, as well as the locations of the users, within the autonomous store. In addition, see [0016] Consequently, system 100 may support real-time tracking of customers and the customers’ shelf interactions via analysis of images 106.sub.1-M and 108.sub.1-N, updating of the customers’ virtual shopping carts based on the tracked locations and interactions, and execution of checkout processes for the customers before the customers leave the autonomous store.

Clair 19, LAD fail to teach but FRANCIS teaches wherein the processor is further configured to execute the instructions to: acquire an image of a face from a second camera which is installed in a different location from the first camera; generate a customer database for identifying a customer who is visiting a store based on the image which is acquired from the second camera, and the database information, and identify the first customer based on information of the generated customer database. See FRANCIS (28) In general, tracking engine 230 analyzes images 106 collected by tracking cameras (e.g., tracking cameras 102.sub.1-M of FIG. 1) and images 108 collected by shelf cameras (e.g., shelf cameras 104.sub.1-N of FIG. 1) in the autonomous store to track each user and the user's actions in an autonomous store. Within tracking engine 230, user tracking component 232 analyzes images 106 and/or depth data from the tracking cameras to determine the number of unique users, as well as the locations of the users, within the autonomous store. In addition, see [0016] Consequently, system 100 may support real-time tracking of customers and the customers’ shelf interactions via analysis of images 106.sub.1-M and 108.sub.1-N, updating of the customers’ virtual shopping carts based on the tracked locations and interactions, and execution of checkout processes for the customers before the customers leave the autonomous store. 

Motivations to Combine LAD and FRANCIS

As to the level of ordinary skill in the pertinent art and motivations for combining the LAD and FRANCIS, it would have been obvious for one skilled in the art at the time to have combined the references as analogous art as each is directed to retail checkout processing technology that facilitate the process of customers purchase items from stores, restaurants, supermarkets, and/or other retail establishments without requiring the customers to interact with human cashiers or staff. The combination is merely the use of known technique to improve similar devices (methods, or products) in the same way and/or applying a known technique to a known device (method, or product) ready for improvement to yield predictable results either is accepted as a motivation to combine analogous art.


Response to Arguments 

The applicant argues that the rejection fails to view what is practically performed in the human mind. This argument is not persuasive the bases of the abstract  idea  organizing human activity. Here, the fundamental economic practice is processing a purchase transaction. 
 

 The applicant argues that the claims are patent eligible under Step 2A Prong 2 analysis. The arguments are not persuasive as the claimed invention does not transfer and display information with claimed  technology that has been improved to effectuate these processes. That is the  recited additional elements, including  “processors” and  “memory,”   are merely tools for performing the recited abstract idea. While the claim included an image received from one or more cameras. The cameras are not expressly claimed as additional element of the apparatus. Rather, the images files are said to originate from the camera. 
 
The applicant next argues that the  claims are eligible under 2B.  The examiner is not persuaded by the arguments as based on the broadest reasonable interpretation of the claims, the system and processor are used in routine and conventional ways. Moreover, the order the operations  are indefinite in scope but when read broadly read on routine and conventional use of the processor,  memory.  Thus, the claims  do no more than require generic additional elements to perform generic computer functions, rather than improve  computer capabilities.

The applicant argues that reference fails to teach “start to identify the first customer;”   “in response to a first customer registering an initial product among a plurality of products” where such “plurality of products” are in the context of “a settlement process, of the first customer settling a purchase of the plurality of products”.
The examiner agrees for the reasons set forth in the rejection. That is, given its broadest reasonable interpretation the examiner interprets the claims consistent with that of paragraphs 45 and 78 of the cited reference. 
 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C WEISBERGER whose telephone number is (571)272-6753. The examiner can normally be reached Monday - Thursday 10AM-8PM PCT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Anderson can be reached on 571-270-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/RICHARD C WEISBERGER/Primary Examiner, Art Unit 3698